ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-831, concluding on the record certified to the *133Board pursuant to Rule 1:20-4(f)(default by respondent) that BRIAN R. DECKER of CHICAGO, ILLINOIS, who was admitted to the bar of this State in 2009, and who has been temporarily suspended from the practice of law since December 23, 2013 should be reprimanded for violating RPC 1.4(b)(failure to adequately communicate with client), and good cause appearing;
It is ORDERED that BRIAN R. DECKER is hereby reprimanded; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Order of the Court filed November 22, 2013; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.